Appeal by defendant from a judgment of the County Court, Nassau County, rendered June 16, 1977, convicting him of kidnapping in the first degree, upon a jury verdict, and sentencing him to a term of imprisonment with a minimum of 20 years and a maximum of life. Judgment modified, as a matter of discretion in the interest of justice, by reducing the minimum period of imprisonment to 15 years. As so modified, judgment affirmed. The sentence was excessive to the extent indicated herein. Mollen, P. J., Damiani, Lazer and Margett, JJ., concur.